DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/13/2020 after final rejection of 7/15/2020 and advisory action of 10/26/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered. The Office action on currently pending claims 13-22 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, and 20-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US/2013/0277015 to Schöll et al. (Schöll) in view of US/2007/0236881 to Harder et al. (Harder) (all references of record).
Regarding claims 13, 20, and 21, as best understood, Schöll discloses (Fig. 3 and 4) a device for cooling at least one electronic module (1a-2a) placed in an avionics compartments of an aircraft comprising a ventilated cabin (par. [0011]), the cooling device comprising: a closed circuit (10a, 10b) for circulating a heat-transfer fluid; first means for circulating the heat-transfer fluid (20a) in the closed circuit; a first heat exchanger (30a) comprising a cold circuit which is provided with first means for connecting (not numbered pipes) to the closed circuit for circulating a heat-transfer fluid and which is thermally connected to a hot source (the hot source(s) are inherently present in electronic modules (1a-2a) in the avionics compartments of the aircraft), the first heat exchanger being arranged such that at least one electronic module (1a-2a) exchanges heat by conduction with the heat-transfer fluid (Fig. 3, 4; par. [0051], [0052], [0057]-[0062]); 
a second heat exchanger (32a) comprising a hot circuit provided with second means for connecting (not numbered pipes) to the closed circuit for circulating a heat-transfer fluid and a cold circuit thermally connected to an air exhaust (60a) of the ventilated cabin (par. [0035], [0053]).
Alternatively, regarding claim 13, as best understood, Schöll discloses (Fig. 3 and 
Schöll does not explicitly teach an avionics rack. 
Harder teaches (Fig. 1) conventionality of placing avionics components (18) on racks (16) for convenient organization thereof (par. [0026]).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to place the avionics components of Schöll on the avionics racks, as taught by Harder, in order to conveniently organize them. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: regarding method steps recited in claim 20, the method steps recited in the claim are inherently / obviously necessitated by the structure of Schöll as modified by Harder.
Regarding claims 14-16, and 22, Schöll as modified discloses that the first (second) heat exchangers comprise first (second) fan means (70a, 70b) or forcing an air flow.
Regarding claim 17, Schöll as modified discloses that the first heat exchanger comprises second means ((22a) (or 22b)) for circulating the heat-transfer fluid in the closed circuit.
Regarding claim 18, means for controlling and supplying the first means for forcing an air flow (70a) are inherently present (i.e., the fan (70a) inherently receives electric power from a power supply).

Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schöll in view of Harder as applied to claim  13 above, and further in view of US/2009/0174267 to Bischof et al. (Bischof).
Regarding claim 19, Schöll as modified by Harder disclosed all as applied to claim 13 above, but that the first means for circulating the heat-transfer fluid comprise a turbine the rotor of which acts as a short-circuited armature.
Bischof disclosed (Fig. 1-8) an electric motor for a turbine fan (11) comprising a rotor (3) which acts as a short-circuited armature (31) (par. [0013], claim 2) for the benefits of saving space as much as possible (par. [0012], [0013]).
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that, allegedly:
“Neither Harder nor Scholl describes a heat exchanger wherein heat from the electronic is exchanged with the cooling fluid by conduction. Indeed, Scholl is silent regarding the type of 
 exchange between "avionics" and cooling liquid. The fact that the sole heat exchanger of Scholl uses convection (between cooling liquid and air from exhaust air system) does not incite to the use of a heat exchanger using convection”.

	The Office respectfully disagrees with the aforementioned Applicant’s interpretation of Schöll.
	As can be clearly seen on Fig. 3 and 4 of Schöll, the pipes (not numbered) of the closed circuit (10a, 10b) for circulating the heat-transfer fluid are connected directly to and going directly inside the electronic modules (1a-2a; 1b-2b) placed in an avionics compartments of an 
	Furthermore, Applicant contends that, allegedly:
“Harder describes an avionics bay connected to an air conditioning circuit (see paragraph [0028] of Harder) circulating in a first space ("outer plenum 30") separated from an internal chamber ("inner chamber 28") by a thermally conductive wall 26 (see paragraph [0031] of Harder) and temperature exchange surfaces 43 and 44. Therefore, Harder teaches to use convection to exchange heat between avionics and a cooling medium (blown air)”.

It appears that Applicant misinterprets the outstanding obviousness rejection. The Harder reference was used in the outstanding rejection only for the sole reason that it teaches conventionality of the avionics racks and for nothing more. The rejection clearly states that “it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to place the avionics components of Schöll on the avionics racks, as taught by Harder, in order to conveniently organize them”.
Further, it appears that Applicant interprets the combination of the references too literally. The Office reminds Applicant that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the suggest to one of ordinary skill in the art.  See In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  See In re Bozek, 163 USPQ 545 (CCPA) 1969.  
In this case, the general idea taught by Harder (i.e., to dispose the avionics electronic equipment in the avionics rack), taken as a whole, would have suggested to one of the ordinary skill before the effective filing date of the claimed invention to have utilized the same approach in Schöll as explained in the body of the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anatoly Vortman/
Primary Examiner
Art Unit 2835